
	
		I
		112th CONGRESS
		1st Session
		H. R. 3115
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2011
			Mr. Coffman of
			 Colorado introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To prohibit non-security assistance to Pakistan, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring the Effective Use of United States Aid to Pakistan
			 Act.
		2.Prohibition on
			 provision of non-security assistance to Pakistan
			(a)ProhibitionNotwithstanding any other provision of law,
			 assistance may not be provided to Pakistan under any provision of law described
			 in subsection (b).
			(b)Provisions of
			 lawThe provisions of law referred to in subsection (a) are the
			 following:
				(1)Sections 103, 105, 106, and sections 251
			 through 255, and chapter 10 of part I of the Foreign Assistance Act of 1961
			 (Development Assistance).
				(2)Chapter 4 of part
			 II of the Foreign Assistance Act (Economic Support Fund).
				(3)Chapters 1 and 10
			 of part I of the Foreign Assistance Act of 1961 for global health activities
			 (Global Health and Child Survival).
				(4)The Foreign
			 Assistance Act of 1961 for the promotion of democracy globally
			 (Democracy Fund).
				(5)Section 491 of the
			 Foreign Assistance Act of 1961 (International Disaster
			 Assistance).
				(6)Any provision of law that authorizes the
			 Secretary of State to provide a contribution to the International Committee of
			 the Red Cross, assistance to refugees, including contributions to the
			 International Organization for Migration and the United Nations High
			 Commissioner for Refugees, and other activities to meet refugee and migration
			 needs (Migration and Refugee Assistance).
				(7)Section 2(c) of
			 the Migration and Refugee Assistance Act of 1962 (United States Refugee
			 and Migration Assistance Fund).
				(8)Title I of the Food for Peace Act (7 U.S.C.
			 1701 et seq.) (relating to sales of agricultural commodities for economic
			 assistance and food security) and title II of the Food for Peace Act (7 U.S.C.
			 1721 et seq.) (relating to grants to provide agricultural commodities under
			 emergency and private assistance programs).
				(9)Section 416(b) of the Agricultural Act of
			 1949 (7 U.S.C. 1431(b)) (relating to furnishing agricultural commodities for
			 carrying out programs of assistance in developing countries and friendly
			 countries).
				(10)Title I of the
			 Enhanced Partnership with Pakistan Act of 2009 (relating to democratic,
			 economic, and development assistance for Pakistan).
				(11)Any other related
			 or similar provision of law, including any provision of law authorizing
			 contributions to international organizations.
				(c)ApplicabilityThe prohibition on assistance to Pakistan
			 under section 2(c) of the Migration and Refugee Assistance Act of 1962, as
			 described in subsection (b)(7) of this section, shall apply notwithstanding
			 section 2(f) of the Migration and Refugee Assistance Act of 1962.
			3.Requirements for
			 provision of security assistance to Pakistan
			(a)RequirementsAssistance may be provided to Pakistan
			 under any provision of law other than the provisions of law described in
			 section 2(b) only during a period for which a certification described in
			 subsection (b) or a recertification described in subsection (c) is in
			 effect.
			(b)CertificationA
			 certification referred to in subsection (a) is a certification transmitted by
			 the President to Congress that contains a determination of the President that
			 the Government of Pakistan—
				(1)is cooperating with the United States in
			 efforts against Al Qaeda, the Taliban, and associated terrorist groups,
			 including prevention of such groups from carrying out cross-border attacks on
			 neighboring countries;
				(2)does not impede
			 United States counterterrorism efforts; and
				(3)will use the
			 assistance solely for the purpose of border security, counter-terrorism, and
			 law enforcement activities directed against Al Qaeda, the Taliban, and
			 associated terrorist groups.
				(c)RecertificationsNot
			 later than 90 days after the date on which the President transmits to Congress
			 an initial certification under subsection (b), and every 6 months
			 thereafter—
				(1)the President
			 shall transmit to Congress a recertification that the conditions described in
			 subsection (b) are continuing to be met; or
				(2)if the President
			 is unable to make such a recertification, the President shall transmit to
			 Congress a report that contains the reasons therefor.
				(d)Rule of
			 constructionThe conditions
			 described in subsection (b) are in addition to the conditions contained in any
			 provision of law other than the provisions of law described in section 2(b) for
			 the provision of assistance to Pakistan.
			4.Effective
			 date
			(a)In
			 generalThis Act takes effect
			 on the date of the enactment of this Act.
			(b)Applicability
				(1)Section
			 2Section 2 applies with respect to amounts allocated for
			 assistance to Pakistan under the provisions of law described in section 2(b) on
			 or after the date of the enactment of this Act.
				(2)Section
			 3Section 3 applies with
			 respect to amounts allocated for assistance to Pakistan under any provision of
			 law other than the provisions of law described in section 2(b) for each fiscal
			 year beginning on or after the date of the enactment of this Act.
				
